  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 1 of 14 PageID #:1978



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KOVE IO, INC.,                                       )
                                Plaintiff,            )
                                                      )
         v.                                           )
                                                      ) Civil Action No. 1:18-cv-08175
 AMAZON WEB SERVICES, INC.,                           ) Hon. Rebecca R. Pallmeyer
                                                      )
                                Defendant.            )
                                                      )


              DEFENDANT’S MOTION TO CONDUCT IN CAMERA REVIEW
                        AND TO COMPEL PRODUCTION

       Defendant Amazon Web Services, Inc. (“AWS”), by its attorneys, moves this Court

pursuant to Fed. R. Civ. P. 26(b) to review in camera eleven documents over which Plaintiff Kove

IO, Inc. (“Kove”) has asserted privilege. To the extent the Court rules that some or all of those

documents are not privileged, AWS requests that the Court order Kove to produce those

documents.

       Of those eleven documents, six are documents that Kove initially produced to AWS and

then clawed back (the “Clawback Documents”). These documents are not privileged and are

relevant to multiple issues in this case, including a potential claim of inequitable conduct. Pursuant

to the terms of the Protective Order, AWS destroyed all copies of the Clawback Documents upon

receipt of Kove’s clawback request. AWS is thus unable to provide the Court with copies of those

documents. AWS requests that the Court direct Kove to produce those documents in camera and,

if the Court agrees they are not privileged, to order their production.

       The other five documents were never produced to AWS, but are identified on Kove’s

privilege log as being protected by the attorney-client privilege. With respect to those documents,

Kove’s privilege log is conclusory and inadequate, and the information provided suggests that the


                                                  1
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 2 of 14 PageID #:1979




documents are not privileged. AWS therefore requests that the Court review those documents in

camera and, if the Court finds that they are not privileged, order Kove to produce them as well.

                                  FACTUAL BACKGROUND

       This motion is the culmination of months of delay by Kove in producing documents

responsive to AWS’s document requests. AWS served its First Set of Requests for Production on

June 20, 2019. (Ex. A ¶ 3, Werner Declaration; Ex. B, AWS First RFPs.) Among other things,

those requests sought documents related to the prosecution of the Asserted Patents and Kove’s

knowledge of prior art. (Ex. B at RFP Nos. 14, 16, 17, 18, 23.)

       Kove produced few documents responsive to those requests. Its document productions

consisted largely of publicly-available correspondence with the Patent Office and publicly-

available open source code. (Ex. A ¶¶ 2, 5.) Throughout the fall of 2019, AWS sent Kove multiple

discovery letters detailing the deficiencies in Kove’s productions and the parties conferred several

times concerning AWS’s requests that Kove produce all responsive documents. (Ex. A ¶¶ 6, 7, 8;

Ex. C, D, Babbit 10/7 and Mascherin 10/31 Letters.)

       Finally, on February 10—three days before AWS’s deadline to serve its Final Invalidity

Contentions—Kove produced over 20,000 pages of documents to AWS. (Ex. A ¶ 11.) Kove made

two additional productions totaling over 19,000 pages in the days immediately following that

deadline. (Id.) The February productions contained many documents relating to the prosecution

of the Patents in Suit. (Id.) Kove did not offer any explanation for waiting over seven months after

AWS served its document requests to produce those documents. (Id., ¶ 14.)

       Kove’s February productions included the Clawback Documents. Those documents are

highly relevant to several issues in this case, including, among other things, a potential defense of

inequitable conduct. For example, one of the Clawback Documents (KOV_00039114), which




                                                 2
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 3 of 14 PageID #:1980




Kove describes on its log as “Notes re: submission to USPTO reflecting advice of patent counsel,”

appeared in close proximity in Kove’s production to an important piece of prior art which was not

cited to the PTO in the prosecution of the Asserted Patents. (Ex. E, KOV_00039222). AWS

identified and cited that prior art in its Final Invalidity Contentions even before AWS had an

opportunity to review Kove’s belated production containing that prior art. The prior art is




              (Id.) That prior art is significant because Kove’s complaint alleges that distributed

hash tables—the subject matter of                              —are the “technology described in

Kove’s patents.” (Compl. ¶¶ 1, 19.) Kove’s complaint also attaches an article about research into

distributed hash tables at MIT and links the patents to that research. (Compl. ¶¶ 1, 19, Ex. 1.) Yet

the inventors did not submit                          to the Patent Office during prosecution. (Ex.

A ¶ 11.) If the presence of that paper in Kove’s production implies that the inventors possessed it

but withheld it from the Patent Office, then that paper, in conjunction with the Clawback

Documents, may support an inequitable conduct defense.1




1 Kove  also withheld disclosure of                           from AWS during discovery, which
further supports an adverse inference of specific intent to withhold materials from the examiner
during prosecution. See, e.g., Regeneron Pharm., Inc. v. Merus N.V., 864 F.3d 1343, 1356-59
(Fed. Cir. 2017). AWS issued an interrogatory on June 20, 2019 directly asking Kove to identify
all prior art to the asserted patents. (Ex. K at Interrogatory No. 5.) Kove initially objected to
AWS’s request for Kove to identify all prior art to the patents-in-suit as overbroad. (Ex. L at
Interrogatory No. 5.) During a telephone conference, AWS explained that it was seeking only
prior art that was in Kove’s possession. (Ex. A ¶ 9.) Kove then agreed to supplement its response
to identify prior art in its possession. On December 19, 2019, Kove served a supplemental
response listing several patents and articles. (Ex. M, Kove Supplemental Response to
Interrogatory No. 5.) The                         , which Kove eventually buried in its belated
productions to AWS in February, was not identified. (Id.)


                                                 3
    Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 4 of 14 PageID #:1981




        The metadata of Kove’s productions indicates that the documents produced in February

2020 were collected from Kove’s servers in July 2019. (Ex. A ¶ 12.) In other words, Kove

collected these documents shortly after AWS served its discovery requests, but delayed producing

them until February 2020—the deadline for AWS to serve its Final Invalidity Contentions.

        Kove’s delay in producing these documents was prejudicial to AWS.           If Kove had

produced its documents in a timely manner, AWS could have used those documents to support an

inequitable conduct defense before the deadline for Final Invalidity Contentions. But because

Kove withheld those documents for several months, until the Final Invalidity Contentions were

due, AWS did not have access to them when it prepared its Final Invalidity Contentions.

        On March 12, in response to Kove’s belated production, AWS sent a letter asking Kove to

explain why it withheld these documents from AWS until February 2020. (Ex. A ¶ 13; Ex. F,

Redacted Babbitt 3/12 Letter.) 2 AWS also requested that Kove produce additional related

documents that appear to be missing from Kove’s production, as well as additional information

regarding certain documents in the production, including document KOV_00039114. (Ex. F.)

        Kove responded to AWS’s letter on March 18. (Ex. G.) In its response, Kove offered no

explanation for its belated production and ignored AWS’s request that it produce additional

relevant documents and information.      Instead, Kove asserted privilege over the documents

identified in AWS’s letter and demanded that AWS destroy the documents. (Id.) Prior to sending

that letter, Kove had not served a privilege log or indicated that a log was forthcoming. (Ex. A ¶

16.)




2 Ex. F is a redacted version of AWS’s March 12 letter to Kove. Kove has taken the position that
AWS is obligated to destroy the original version of the March 12 letter and replace it with a
redacted version.



                                                4
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 5 of 14 PageID #:1982




        On March 19, AWS requested that Kove produce a privilege log. (Ex. Q, Babbitt 3/19

Letter.) AWS also requested information regarding the claims of privilege over the six Clawback

Documents. Kove provided some information regarding the Clawback Documents in a March 23

letter, then produced a privilege log on April 10. (Ex. H, Kove 3/23 Letter; Ex. I, Kove Privilege

Log.)3 The log includes the six Clawback Documents as well as several other documents, all of

which Kove claims are protected from production under the attorney-client privilege.

                                          ARGUMENT

        AWS requests that the Court: (1) review the six Clawback Documents in camera; (2)

review five other documents identified on the privilege log in camera, and (3) order Kove to

produce those documents if it finds they are not privileged.

        In order to establish privilege, Kove must show, inter alia, that each purportedly privileged

document was (1) a communication, (2) made between a client and legal advisor, (3) in confidence,

(4) for the purpose of obtaining or providing legal assistance for the client. See United States v.

Lawless, 709 F.2d 485, 487 (7th Cir. 1983); see also United States v. BDO Seidman, 337 F.3d 802,

811 (7th Cir. 2003) (holding that the “essential elements of the attorney client privilege” include a

“communication [] made to the attorney in confidence,” and that the communication was made

“for the purpose of obtaining legal advice”). “[A] party that seeks to invoke the attorney-client

privilege has the burden of establishing all of its essential elements.” United States v. BDO

Seidman, 337 at 811. Kove cannot meet its burden.




3 AWS has annotated the log to add document numbers for easier reference, because many of the
documents on the log were not identified by Bates Numbers.


                                                 5
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 6 of 14 PageID #:1983




  I.   The Clawback Documents Are Not Privileged.

       Because Kove asserted a clawback request for the Clawback Documents, AWS was

required to destroy those documents under the Protective Order. However, AWS disputes Kove’s

assertion of privilege. The privilege log entries for the Clawback Documents are as follows:

 No.   Bates Range         File Name               Addressee(s)    Author(s)     Description
 26    KOV_00039114        README!~JKO.txt         Brinks Hofer    John          Notes re: submission
                                                                   Overton       to USPTO reflecting
                                                                                 advice of patent
                                                                                 counsel.
 27    KOV_00040527        IP-Status.doc           Paul            John          Note re: legal advice
                                                   Carmichael      Overton       re: submissions to
                                                                                 USPTO re:
                                                                                 prosecution of
                                                                                 claims.
 28    KOV_00052509- FW Econnectix                 John Overton    John          Email to self
       10            Patent Portfolio                              Overton       memorializing notes
                     Status & Projected                                          re: meeting with
                     Fees.msg                                                    counsel re: patent
                                                                                 filings.
 29    KOV_00039111        Bar-Chart.doc           Brinks Hofer    John          Draft chart re: claims
                                                                   Overton       for submission to
                                                                                 USPTO reflecting
                                                                                 advice of counsel.
 30    KOV_00039112- About.doc                     Brinks Hofer    John          Draft description of
       13                                                          Overton       NDTP reflecting
                                                                                 advice of counsel.
 31    KOV_00052511- 2009-08-31—                                   John          Scan of handwritten
       12            Kent.PDF                                      Overton       notes taken at
                                                                                 August 31, 2009
                                                                   Kent Genin    meeting with counsel
                                                                                 re: various patent
                                                                                 filings.


       Document Nos. 26, 29, and 30 are not privileged. First, nothing in the log suggests they

were ever communicated to a lawyer. They are .DOC or .TXT files, not emails, and appear to be

the personal notes of the inventor, John Overton. The privilege log does not state that they are

attachments to any email or letter to a lawyer. Although the privilege log lists those documents



                                               6
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 7 of 14 PageID #:1984




with “Brinks Hofer” (a law firm) as an “addressee,” Kove does not identify any specific lawyer

who ever received the documents. Notably, the privilege log’s description of these documents does

not suggest they were ever sent to anyone. It refers to these documents as “drafts” or “notes”

“reflecting advice of counsel.”

       To withhold a document on the basis of privilege, Kove must substantiate that it discloses

a privileged communication—a request for legal advice from client to lawyer or the lawyer’s

response—and show that the document reveals the content of that privileged communication.

“[M]ere conclusory statements will not suffice to meet that burden.” Allendale Mut. Ins. Co. v.

Bull Data Sys., Inc., 152 F.R.D. 132, 139 (N.D. Ill.1993). Rather, “[s]upporting a claim of

privilege requires factual material to prove the basis of privilege.” Acosta v. Target Corp., 281

F.R.D. 314, 323-24 (N.D. Ill. 2012) (rejecting claim of privilege over documents containing

information that allegedly reflected legal advice where the corporation “submitted no factual

material to demonstrate that the allegedly privileged entries” were derived from legal advice).

       Kove has not met its burden. It does not identify the date and time of the privileged

communication, the nature of the privileged communication, or the manner in which the

documents purportedly “reflect” that communication. Instead, Kove asserts that some unspecified

portions of these documents “reflect” unspecified legal advice received at an unspecified earlier

time from an unspecified lawyer. That is not enough to establish privilege. Acosta, 281 F.R.D. at

323-24 (finding that plaintiff made it “nearly impossible [] to uphold its claim of attorney-client

privilege” where its privilege log was “[w]ithout a complete list of who received certain

documents” and “without any explanation of . . . the purpose for which they were created”); see

also RBS Citizens, N.A. v. Husain, 291 F.R.D. 209, 218 (N.D. Ill. 2013) (finding claim of privilege




                                                7
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 8 of 14 PageID #:1985




not established where the privilege log listed recipients of documents as “N/A” and where the

descriptions “give[] no indication that it was created by or for an attorney”).

       Even if Kove could substantiate that there is some nexus between these documents and

some prior conversation with a lawyer, that alone would be insufficient to establish that these

documents are privileged. Not all attorney-client communications are privileged. The privilege

applies only to confidential communications for the purpose of obtaining or providing legal advice.

See, e.g., Muro v. Target Corp., 243 F.R.D. 301, 304 (N.D. Ill. 2007) (finding no privilege over

“a cover memorandum describing the content of two enclosed folders” where “[n]o legal advice is

sought or discussed”); McCook Metals L.L.C. v. Alcoa, Inc., 192 F.R.D. 242, 255 (N.D. Ill. 2000)

(no privilege for “attachments to letters to in-house patent attorneys in response to a request for

information”); Avery Dennison Corp. v. UCB Films PLC, Case No. 95 C 6351, 1998 U.S. Dist.

LEXIS 15727, at *22-24 (N.D. Ill. Sept. 30, 1998) (no privilege for “prior art used to prepare a

patent”).   The privilege does not shield facts from discovery, even if those facts were

communicated to an attorney. See Int’l Bhd. of Teamsters v. Local No. 743, Warehouse, Mail

Order Office, Tech. & Prof’l Employees Union, No. 94 C 5128, 1995 WL 22942, at *2 (N.D. Ill.

Jan. 14, 1995) (“Facts revealed during a privileged communication are not themselves

privileged.”); see also Nucap Indus. Inc. v. Robert Bosch LLC, No. 15 CV 2207, 2017 WL

3624084, at *2 (N.D. Ill. Aug. 23, 2017) (“Attachments which are not themselves privileged do

not become privileged merely by attaching them to a communication with an attorney.”). Here,

Kove does not substantiate that Document Nos. 26, 29, or 30 contain legal advice. From the

descriptions in the log, Document Nos. 29 and 30 appear to be technical documents, and Document

No. 26 is described as a note regarding a submission to the PTO. There is no basis for Kove to

withhold these documents as privileged.




                                                  8
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 9 of 14 PageID #:1986




       Document No. 27 is not privileged. The privilege log identifies this document as a “Note,”

and Paul Carmichael as the addressee. Other documents produced by Kove suggest that, while

Paul Carmichael was trained as a lawyer, he did not render legal services to Kove. Kove’s

document production contains a



                                                                                       (Exs. N, O.)

                            says nothing about Carmichael being engaged as a lawyer                .

Nor does it make any mention of Kove.

       Even if Carmichael had been engaged to render legal advice to Kove, the information in

the log does not suggest that the document was sent to Carmichael. The file is a .DOC file, and

the log does not contain any indication of an email or letter transmitting the .DOC file to

Carmichael. Nor does Kove’s description of the document suggest it was ever sent to a lawyer.

Instead, Kove claims it contains “Notes re: legal advice.” This is an insufficient basis to withhold

the document. Kove does not identify, even generally, the topic of the “legal advice” it received,

when it received it, who the lawyer was or how this document discloses that unspecified “legal

advice.”

       Finally, if on in camera review the Court concludes that some statement in the document

constitutes a privileged communication involving Kove, at most that would entitle Kove to redact

that portion of the document—not to withhold the entire document, as Kove now seeks to do. See

Nucap Indus. Inc., 2017 WL 3624084, at *3 (ordering plaintiff to redact portions of email that

contain legal advice and to produce portions of email that “discuss[] business issues rather than

legal advice” without redactions).




                                                 9
 Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 10 of 14 PageID #:1987




       Document No. 28 is not privileged. This is an email by John Overton—the inventor, not

a lawyer—to himself, entitled “FW Econnectix Patent Portfolio Status & Projected Fees.” It does

not include a lawyer as an addressee or purport to be a request for legal advice. A non-lawyer’s

personal summary of his own “Patent Portfolio Status,” never shared with a lawyer, is not a

privileged communication. Kove asserts that this email “memorializes notes re: meeting with

counsel re: patent filings.” Kove does not identify when this “meeting with counsel” occurred.

       Moreover, Kove’s description of the document does not suggest that it actually records

legal advice. Rather, Kove says that the document contains “notes re: meeting”—i.e., notes that

are merely related to a “meeting with counsel.” The document title refers to the patent portfolio

status and projected legal fees. If, upon in camera review the Court determines that any portion

of the notes recounts legal advice, then the document should at a minimum be produced in redacted

form. See Nucap Indus. Inc., 2017 WL 3624084, at *3; see also Sullivan v. Alcatel-Lucent USA,

Inc., No. 12 C 7528, 2013 WL 263793, at *7 (N.D. Ill. June 12, 2013) (finding that an email chain

discussing legal fees was not privileged where the emails did not reflect legal advice).

       Document No. 31 is not privileged. Kove states that this document consists of a “[s]can

of handwritten notes taken at August 31, 2009 meeting with counsel re: various patent filings.”

Unlike with the other Clawback Documents, Kove at least links this document to a specific meeting

with a specific lawyer. Nevertheless, the fact that notes were taken during a meeting with counsel

does not necessarily mean that they are privileged. To the extent the document actually transcribes

or summarizes advice of counsel, portions of it may be privileged, and it should be produced in

redacted form. To the extent the document recites facts or the inventor’s personal notes and plans,

however, it is not privileged, even though those plans might have been discussed with counsel.

MSTG, Inc. v. AT & T Mobility, LLC, No. 08 C 7411, 2011 WL 221771, at *3 (N.D. Ill. Jan. 20,




                                                10
 Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 11 of 14 PageID #:1988




2011) (rejecting privilege claims over business plans that discuss a variety of goals “e.g. analyze

patent” despite claim that plans were created “at the direction of legal counsel”).

       Finally, as discussed above, the location of certain of the Clawback Documents in

proximity to                       in Kove’s document production suggests that the Clawback

Documents may reveal information regarding the withholding of prior art from the patent examiner

during prosecution.    To the extent the Clawback Documents support that inference, those

documents cannot be protected by the attorney-client privilege under the crime-fraud exception.

See, e.g., Monon Corp. v. Stoughton Trailers, Inc., 169 F.R.D. 99, 102–03 (N.D. Ill. 1996) (crime

fraud exception applies where inventor knowingly concealed existence of material prior art); W.R.

Grace & Co.-Conn. v. Viskase Corp., No. 90 C 5383, 1991 WL 150188, at *4 (N.D. Ill. July 30,

1991) (finding that a showing that the patentee failed to disclose prior art that would have been

relevant to the prosecution of its invention was “enough to vitiate the attorney-client privilege”);

Specialty Minerals, Inc. v. Pleuss-Stauffer AG, No. 98 Civ. 7775(VM)(MHD), 2004 WL 42280

(S.D.N.Y. Jan. 7, 2004) (finding the crime-fraud exception applies to defeat claim of privilege

where a patent holder withheld information of prior art at the time of its application).

 II.   AWS Asks the Court to Perform an In Camera Review of Five Additional Documents
       On Kove’s Privilege Log.

       Five additional documents on the privilege log contain descriptions suggesting that the

documents are not privileged. Those documents are:

 No.   BegAttach      File Name                  Addressee(s) Author(s) Description
 1     CTRL0000019950 2004-05-12—                --           John      Notes re: legal advice and
                      Approaching                             Overton   communications with
                      Milestones.txt                                    counsel regarding office
                                                                        actions and applications.
 2     CTRL0000019952 Hetz-Claim-                --           John      Notes re: legal advice and
                      Guidelines-                             Overton   communications re: office
                      Response.doc                                      action response




                                                 11
 Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 12 of 14 PageID #:1989




 No.   BegAttach      File Name                   Addressee(s) Author(s) Description
 9     CTRL0000020110 Redirection.doc             Brinks Hofer John      Draft document containing
                                                               Overton   description and
                                                                         characterization of
                                                                         application no. 09/661,222
                                                                         prepared to assist counsel
 21    CTRL0000020245 2006-08-07—                              John      Notes re: communication
                      Status.txt                               Overton   with counsel re: application
                                                                         status
 25    CTRL0000021168 2003-03-15—                 John Overton John      Notes re: communication
                      README-                                  Overton   with counsel re: asset
                      JKO.txt                                            transfers

       With respect to four of these five documents (all except for Document No. 9), the privilege

log recites that the documents were created by inventor John Overton and never sent to any lawyer.

The descriptions of those documents do not substantiate Kove’s claim of privilege. They are

described as “Notes re: legal advice” or “Notes re: communication with counsel.” Kove does not

identify what that “legal advice” related to (even generally), who the lawyer was, when the advice

was received, or how the documents would tend to disclose that legal advice. As explained above,

these vague descriptions are insufficient to assert privilege. Supra, at 7.

       With respect to Document No. 9, Kove identifies Brinks Hofer as an addressee. However,

the document itself is a .DOC file, not an email. Kove does not identify any specific attorney who

received this document; nor does it identify an email or letter to which this document was ever

attached. Further, the description of this document does not support Kove’s claim that it reflects

legal advice. A “draft document” that contains “descriptions and characterizations” of Kove’s

invention is not a request for legal advice. See Muro, 243 F.R.D. at 304. While the description

vaguely states that it was “prepared to assist counsel,” it does not state that the document contains

any confidential communciation for the purpose of seeking legal advice. Kove cannot claim

privilege over an inventor’s own description of his claimed invention.




                                                 12
 Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 13 of 14 PageID #:1990




                                        CONCLUSION

       For the reasons set forth above, AWS asks this Court to conduct an in camera review of

the documents subject to Kove’s clawback request as well as of the additional five documents from

Kove’s privilege log identified in this motion, and compel production of any documents which the

Court determines are not privileged.

 April 23, 2020                                  Respectfully submitted,

                                                 /s/ Terri L. Mascherin

 Adam G. Unikowsky                               Terri L. Mascherin
 JENNER & BLOCK LLP                              Timothy J. Barron
 1099 New York Ave. NW Suite 900                 Michael T. Werner
 Washington, DC 20001                            JENNER & BLOCK LLP
 (202) 639-6000                                  353 N. Clark St.
 aunikowsky@jenner.com                           Chicago, IL 60654
                                                 (312) 222-9350
                                                 tmascherin@jenner.com
                                                 tbarron@jenner.com
                                                 mwerner@jenner.com

                                                 Attorneys for Amazon Web Services, Inc.




                                               13
  Case: 1:18-cv-08175 Document #: 123 Filed: 04/23/20 Page 14 of 14 PageID #:1991




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 23, 2020, I caused a true and correct copy of the foregoing

motion to be served on all counsel of record via electronic mail and pursuant to Federal and local

rules.



                                                              /s/ Michael T. Werner
                                                              Michael T. Werner
                                                              Jenner & Block LLP
                                                              353 N. Clark Street
                                                              Chicago, Illinois 60654
                                                              (312) 222-9350
